Title: To Benjamin Franklin from Edward Bridgen, 9 June 1783
From: Bridgen, Edward
To: Franklin, Benjamin


          
            My Dear Sir
            London June 9 1783
          
          Your kind favour of the 22nd past
            reached my hands the 4th. Currant and I thank you for it, because it ordered the payment
            of arrears to the Society of Antiquaries, of which you were one of the first who has
            paid his arrears, after a general call ordered for the
              Secretary to make; but I undertook
            that office to you as some had doubted your honour.
          There are several prints your due, and I think 3 or 4 Vol: of the Archiologia—also
            would you chuse to have the 2 or 3 Volumes preceeding purchased to make them
              compleat.
          
          Mr Hodgson paid me the 16 Guineas, & I have given him an Official receipt for the
              same.
          If My Worthy Friend Mr. Laurens is still with you pray Say all that is kind for me, and
            that I don’t answer his last as I expect to hear from him in
              person daily. God Bless & protect you and give you long life, & every
            comfort your advanced age can admit of, and be assured that I am unalterably My Dear Sir
            Most respectfully and Affecty. your ev hub st
          
            Edwd: Bridgen
            The Honbl Benj Franklin
          
         
          Notation: E. Bridgen 9th June 1783
        